 [Translator’s notes written in italics in square brackets]  

[document initialled on each page, right-hand bottom corner]

 

 

SHARE SALE AGREEMENT

 

by and between

 

Polskie Linie Lotnicze LOT S.A.

 

and

 

Century Casinos Europe GmbH

 

and

 

Vicco Investments Sp. z o.o.

 

 

 

 





1

 

--------------------------------------------------------------------------------

 



THIS AGREEMENT was made on 8 April 2013 in Warsaw,

 

BY AND BETWEEN:

 

Polskie Linie Lotnicze LOT S.A., with its registered office in Warsaw, at 39, 17
Stycznia Street, entered into the register of companies of the National Court
Register, kept by the District Court for the capital city of Warsaw, 13th
Commercial Division of the National Court Register, under KRS No. 0000056844,
Tax Identification Number, NIP: 522-00-02-334, Business Statistical Number
REGON: 010058960, with the share capital in the amount of PLN 447,673,700, fully
paid in, represented by [not completed] and [not completed],

HEREINAFTER THE “SELLER”

ON THE ONE HAND

 

and

 

Century Casinos Europe GmbH with its registered office at Untere Viaduktgasse 2,
A – 1030 Vienna, entered into the register kept by the Commercial Court in
Vienna under number FN 30856 b, represented by Nikolaus Strohriegel (Member of
the Management Board),

HEREINAFTER THE “PURCHASER”

 

and

 

Vicco Investments spółka z ograniczoną odpowiedzialnością with its registered
office in Warsaw, at Al. Jerozolimskie 56C, 00-803 Warsaw, entered into the
register of companies of the National Court Register, kept by the District Court
for the capital city of Warsaw, 12th Commercial Division of the National Court
Register, under KRS No. 0000429849, Tax Identification Number, NIP:
527-26-81-979, Business Statistical Number REGON: 146254730, represented by
Nikolaus Strohriegel (President of the Management Board), HEREINAFTER REFERRED
TO AS “SPV”

 





2

 

--------------------------------------------------------------------------------

 

HEREINAFTER REFERRED TO JOINTLY AS THE “PARTIES” AND INDIVIDUALLY AS THE “PARTY”





3

 

--------------------------------------------------------------------------------

 

 WHEREAS

A.

on 21 September 2012 the Seller and the Purchaser entered into the Preliminary
Conditional Sale Agreement for the sale of 100 non-preferential shares in
CASINOS POLAND sp. z o. o., with its registered office in Warsaw, at 3A Wolność
Street, 01-018 Warsaw, entered into the register of companies of the National
Court Register, kept by the District Court for the capital city of Warsaw, 12th
Commercial Division of the National Court Register, under KRS No. 0000016809
(the “Company”), with the  nominal value of PLN 17,000 each and aggregate
nominal value of PLN 1,700,000, constituting 33% of the share capital of the
Company and giving the right to exercise 33% of the votes at the General Meeting
of Shareholders of the Company (the “Shares”), then amended by Annex No. 1 dated
1 October 2012 (the “Preliminary Agreement”), pursuant to which the Seller
undertook to sell the Shares and the Purchaser undertook to purchase the Shares,
subject to the occurrence of the events (conditions precedent), referred to in
Article 3.2.1 of the Preliminary Agreement;

B.

the Purchaser assigned its rights and obligations under the Preliminary
Agreement in favour of SPV for which the Seller agreed in Article 8.4 of the
Preliminary Agreement;

C.

the events referred to in Article 3.2.1(ii) – (vii) of the Preliminary Agreement
took place taking into account the fact of the assignment of the rights and
obligations under the Preliminary Agreement in favour of SPV;

D.

the actions referred to in Article 4.2.1(a) and (b) of the Preliminary Agreement
took place taking into account the fact of the assignment of the rights and
obligations under the Preliminary Agreement in favour of SPV;

E.

this Agreement is the Final Agreement within the meaning of the Preliminary
Agreement;





4

 

--------------------------------------------------------------------------------

 



THE PARTIES HAVE AGREED AS FOLLOWS:

 

1.     INITIAL STATEMENTS

1.1   SPV represents that the acquisition of the Shares by it pursuant to this
Agreement does not require any approval of the competition authority, as a
result of which the parties declare that even though no such approval was
obtained the obligation to enter into the Final Agreement within the meaning of
Preliminary Agreement arose.  

1.2   The Purchaser and SPV represent that they will be jointly and severally
liable for any obligations arising from the Preliminary Agreement and this
Agreement, including in particular the obligation to pay the Price.

 

2.     SHARE SALE AND PRICE PAYMENT

2.1   The Seller hereby sells and SPV purchases from the Seller the Shares
together with rights attaching to them for the Price, subject to Article 3.1
hereof.

2.2   Today, immediately after signing this Agreement, SPV or the Purchaser will
submit to its bank an irrevocable order to transfer the entire Price, i.e. PLN
21,500,000 (in words: twenty one million five hundred thousand zlotys) to the
Seller’s Account and thereafter will immediately deliver to the Seller the
confirmation of effecting that order by the bank of the Purchaser or SPV, as
appropriate.

 

3.     TRANSFER OF THE TITLE TO SHARES

3.1   In accordance with Article 589 of the Civil Code, the title to the Shares
will be transferred to SPV at the time when the Price is paid in whole. The date
of the Price payment will be deemed by the Parties to be the day on which the
Seller’s Account is credited with the full amount of the Price.





5

 

--------------------------------------------------------------------------------

 



 

3.2   Immediately after the Seller’s Account is credited with the Price,
however, not later than on the next Business Day, the Seller, at the Purchaser’s
or SPV’s request, will confirm in writing that the Price has been properly paid
in compliance with Article 2.2 above, and the Seller and SPV will sign a letter
addressed to the Company notifying the Company about the transfer of the title
to the Shares in favour of SPV and containing a motion for making an entry into
the Company Share Register about the transfer of the Shares to the Purchaser.

3.3   If, notwithstanding the crediting of the Seller’s Account by the Price,
the Seller fails to deliver written confirmation, referred to in Article 3.2
above, to the Purchaser or SPV within 3 (three) Business Days from the date of
submitting the Price transfer order by the Purchaser or SPV, SPV will be
entitled to rescind the Agreement, and for that purpose SPV will submit written
statement about rescission to the Seller, not later than within 15 (fifteen)
Business Days from the date of the Agreement.

 

4.     RELATION TO THE PRELIMINARY AGREEMENT

4.1   Representations

4.1.1            The Seller’s and the Purchaser’s Representations made in the
Preliminary Agreement are deemed to be repeated in this Agreement.

4.1.2            The Purchaser’s Representations made in Article 6.2 (b) – (g)
of the Preliminary are deemed to have been made by SPV. Moreover, SPV represents
that the following representations are true, complete and not misleading:

[a]      SPV is an entity that was duly established and operates in compliance
with Polish law.





6

 

--------------------------------------------------------------------------------

 



 

4.2   The Preliminary Agreement remains in force

Unless this Agreement provides otherwise, the Preliminary Agreement, to the
extent it has not been performed until the date of this Agreement, in particular
Article 4.2, 5.3.2, 6 and 7 of the Preliminary Agreement, constitutes integral
part of this Final Agreement.

4.3   Terms

All terms written in capital letters, not defined hereunder, will have the
meaning given to them in the Preliminary Agreement unless this Agreement
provides otherwise.

 

5.     CONFIDENTIALITY

The Parties undertake not to disclose to any third parties the wording of the
Agreement and the Preliminary Agreement and any information received from the
other Parties in connection with the Agreement and the Preliminary Agreement
without prior written consent of the other Parties. Notwithstanding the above,
it will be deemed that no provision of the Agreement or the Preliminary
Agreement prohibits the disclosure of information if this is consistent with the
obligations imposed on public companies or if it is required by any
governmental, administrative or court authorities or in connection with any
legal proceedings conducted between the Parties. Moreover, the prohibition to
disclose information does not apply to information provided to professional
advisors of the Parties or information that was made public or is publicly known
without the breach of the Agreement or the Preliminary Agreement.

 

6.      FINAL PROVISIONS

6.1   Tax on Civil Law Transactions and Other Expenses

Tax on civil law transactions will be paid by SPV. Other than this, each Party
will cover its own expenses and costs arising in connection with the entry into
and performance of the Agreement.





7

 

--------------------------------------------------------------------------------

 



 

6.2   Notices

Any notices and other communications related with the Agreement will be made in
writing under the pain of invalidity and will be delivered to the other Party by
registered letter with acknowledgement of receipt, by facsimile, courier mail,
electronic mail (e-mail) or by registered letter to the following addresses:

 

Seller:

PLL LOT S.A.

ul. 17 Stycznia 43, 00-906 Warsaw

Fax: (22) 846-09-09

Attn.: Ms Agnieszka Sobków

e-mail: a.sobkow   @lot.pl

 

Purchaser:

Century Casinos Europe

ul. Untere Viaduktgasse 2, 1030 Vienna,

GmbH  Austria

Fax: +43 1 533 63 63

Attn.: Mr Peter Hoetzinger, Mr Nikolaus Strohriegel

e-mail: peter.hoetzinger  @cnty.com   nikolaus.strohriegel  @cnty.com

 

SPV:

Vicco Investments Sp. z o.o.

ul. Wolność 3A, 01-018 Warsaw

Fax:

Attn.: Mr Peter Hoetzinger, Mr Nikolaus Strohriegel

e-mail: peter.hoetzinger  @cnty.com   nikolaus.strohriegel  @cnty.com

 

 





8

 

--------------------------------------------------------------------------------

 



 

or to a different address indicated in writing by the other Party as its address
for communications. If the Party fails to notify the other Party about the
change of the address, the communications sent to the last known address of the
Party will be deemed properly served and for communications sent by electronic
mail (e-mail) it will be deemed properly served only if the sender of the e-mail
does not receive immediately a return message that it is not possible to deliver
the message to the servers participating in the message delivery process and
provided that the same communication is sent to the Party by registered letter
upon acknowledgement of receipt, by facsimile or courier mail at the latest on
the next Business Day.

 

6.3   Entire Agreement

6.3.1            The Agreement supersedes all mutual agreements between the
Parties, notwithstanding their form, regarding the subject hereof, however, the
Preliminary Agreement will remain in force to the extent specified in Article
4.2 hereof.

6.3.2      If any provision of the Agreement becomes invalid or unenforceable,
it will not affect the remaining provisions that will remain valid and
enforceable as if the defective provision did not constitute a part of the
Agreement. In this case, the Parties will negotiate in good faith in order to
agree the wording of effective provision that will replace the defective
provision. 

 

6.4   Governing Law

The Agreement will be governed by and construed in accordance with Polish law.





9

 

--------------------------------------------------------------------------------

 



 

6.5      Arbitration

Any disputes hereunder that cannot be amicably resolved by the Parties within 30
days from the date on which one of the Party notifies the other Party about the
dispute will be resolved by the Court of Arbitration at the Polish Chamber of
Commerce in Warsaw (KIG) in compliance with the Rules of that Court in effect on
the date of filing the statement of claim. The arbitration proceedings will be
conducted in Polish. The award of the Arbitration Court will be final and
binding on the Parties after its enforceability is confirmed by the common court
of law in compliance with the Civil Procedure Code. The costs of arbitration
proceedings will be covered by the losing Party unless the Court of Arbitration
decides otherwise.

 

6.6      Amendments

Any amendments hereto will be made in writing with signatures certified by the
notary.

 

6.7.            Counterparts and Language

The Agreement was made in three counterparts in Polish, one for each Party.





10

 

--------------------------------------------------------------------------------

 



 

On behalf of the Seller:

 

By: /s/ Sebastian Mikosz

Sebastian Mikosz

 

By: /s/ Tomasz Balcerzak

Tomasz Balcerzak

 

On behalf of the Purchaser:

By: /s/ Nikolaus Strohriegel

Nikolaus Strohriegel

 

On behalf of the SPV:

By: /s/ Nikolaus Strohriegel

Nikolaus Strohriegel



11

 

--------------------------------------------------------------------------------